Citation Nr: 1531882	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  15-04 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD), a generalized anxiety disorder and depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Counsel




INTRODUCTION

The Veteran served on active duty from March 1962 to October 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decisions dated in October 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

As an initial matter the Board notes that the January 2015 statement of the case indicates that the February 2013 rating decision for service connection for a psychiatric disorder is on appeal.  However, the Veteran submitted a letter dated in October 2010 in response to the October 2010 rating decision that denied service connection for PTSD to include depression asserting that the correspondence dated around the time she was discharged should be considered new and material evidence.  She also requested that her claim be granted to at least 50 percent or 70 percent.  The Board construes this letter as a disagreement with the October 2010 rating decision.  See 38 C.F.R. § 20.201.  Thus, the October 2010 rating decision is the appropriate decision on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A January 2007 Board decision denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran did not appeal this decision.  

2.  Evidence associated with the claims file subsequent to the January 2007 Board decision was not of record at the time of the decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection PTSD.

3.  The evidence is in equipoise with respect to whether the Veteran's PTSD and depressive disorder are related to an in-service stressor that is supported by credible evidence.


CONCLUSIONS OF LAW

1.  A January 2007 Board decision that denied the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. §§ 7104, 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 10.1100 (2014).

2.  The evidence received subsequent to the January 2007 Board decision is new and material and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a) and (c) (2014).

3.  Resolving all reasonable doubt in the Veteran's favor, PTSD and a depressive disorder were incurred during active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. § 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal with respect to entitlement to service connection for a psychiatric disability.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteria and Analysis to Reopen Service Connection Claim 

The Veteran originally filed a service connection claim for PTSD in February 1997.  
A rating decision dated in December 1997 denied the claim.  The Veteran appealed the February 1997 rating decision and a May 2000 Board decision denied the claim on the basis that that there was no evidence of a diagnosis of PTSD related to a verified stressor.  The Veteran filed a motion for reconsideration of the Board decision and the motion was denied in November 2000 and January 2001.  The Veteran did not appeal the May 2000 Board hearing.  A rating decision in December 2000 denied the Veteran's service connection claim for PTSD.  She appealed this decision in January 2001 and a January 2007 Board decision denied the claim on the basis that the evidence did not show that the Veteran's in-service behaviors were manifestations of her reaction to sexual assault or that her current symptoms of PTSD are causally related to service.  The relevant evidence of record at the time of the January 2007 Board decision consisted of service treatment records, service personnel records, VA treatment records, private treatment records, VA examinations dated in August 1997, May 1998, March 2004 with an addendum in March 2005, lay statements from the Veteran, her sister and her ex-husband and a transcript from the Board hearing conducted in June 2002.  The Veteran did not appeal this decision.  Thus, the January 2007 Board decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).  

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to the VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The Veteran submitted a request to reopen her service connection claim for PTSD in June 2010.  Evidence associated with the claims file since the January 2007 Board decision includes lay statements by the Veteran and copies of letters sent from the Veteran's friend in October 1963 and her sister in April 1964.  The evidence received since the January 2007 Board decision is new in that it was not of record at the time of the decision.  Specifically, a letter dated in April 1964 from the Veteran's sister alluded to the difficulty that the Veteran had in service.  The April 1964 letter is evidence in support of the Veteran's assertion of harassment in service.  This evidence is neither cumulative nor redundant of the evidence of record in January 2007 and it raises a reasonable possibility of substantiating the Veteran's claim when combined with the other evidence of records.  

Based on the foregoing, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating such claim.  See 38 C.F.R. § 3.156(a).  This evidence is so significant that it must now be considered in order to decide fairly the merits of the claim.  Accordingly, the Veteran's claim of entitlement to service connection for PTSD is reopened.  

III.  Criteria and Analysis of Service Connection Claim

The Veteran contends that she has a current psychiatric disorder that is related to service.  She asserts that she was harassed and a service-member attempted to rape her during service and these incidences contributed to her current psychiatric problems.  In the alternative, the Veteran contends that her current psychiatric disorders are caused by or aggravated by his her service-connected gastroesophageal reflux disease.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for PTSD requires (1) a medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.340(f) (2014). 

In assessing whether the Veteran is entitled to service connection for a psychiatric disorder, the evidence must show that the Veteran has a current diagnosis of the claimed disability.  A January 2011 letter from a private social worker diagnosed the Veteran with PTSD.  A February 2014 VA examination report also reflects that the Veteran has a current diagnosis of depressive disorder with anxious distress.  The Board notes that the February 2014 VA examiner determined that the Veteran did not have any other mental health disorders; however, the examination report was for mental health disorders other than PTSD.  The examiner did not specifically document whether or not the Veteran met the criteria for a diagnosis of PTSD.  In light of the foregoing, the Veteran has a current diagnosis of a psychiatric disorder to include PTSD and a depressive disorder with anxious distress.

Furthermore, the medical evidence of record shows that the Veteran's PTSD and depressive disorder are in part related to the alleged in-service stressors.  In this regard, a VA treatment record dated in July 2001 documents that  the Veteran's clinical psychologist determined that the Veteran's PTSD and major depressive disorder are related to her sexual trauma during service as well as the post service rape.  The psychologist noted that even if the second rape was more significant psychologically, her situation would be analogous to having an injury on top of another injury and VA's assessment would be of the original injury.  A letter from the Veteran's VA physician dated in August 2000 also indicated that the Veteran's symptoms of PTSD seemed to date back to her military service.  Lastly, a March 2004 VA examination shows that the examiner determined that the Veteran's current diagnosis of PTSD is related in part to the alleged in-service stressors.  He explained that he could not strictly relate the Veteran's current PTSD to the in-service incidents as the Veteran was also later raped in 1966 by a male at gunpoint.  However, the examiner went on to note that the post service rape likely exacerbated the Veteran's underlying symptoms of PTSD which began from the possible harassment during her time in the Navy.  The examiner concluded that as the incidents are similar, it would be very difficult to separate out which one is the primary culprit of the Veteran's difficulties as one is highly related to the other.  He also noted that the Veteran still had some emotional difficulty related to the incident which occurred during service.  Accordingly, the evidence of record shows that the Veteran's diagnosis of PTSD and a depressive disorder are related to the alleged in-service stressors of harassment, sexual assault, and attempted rape.

With respect to the issue of whether the alleged in-service stressors occurred, the Veteran's stressors are not related to combat or the fear of hostile military or terrorist activity, but verbal harassment, sexual assault and attempted rape.  Thus, there must be credible supporting evidence of the alleged in-service stressors.  See 38 C.F.R. § 3.304(f).

As the PTSD claim is based on a claimed in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

The Veteran's service records do not document that the Veteran reported harassment or the attempted rape during service or sought medical treatment related to the attempted rape during service.  This is consistent with the Veteran's statements that she did not report the incidents to police or military command.  There is evidence that the Veteran attempted to commit suicide and/or self-harm on three occasions during military service.  A November 1962 service treatment record documents that the Veteran was referred to the medical officer for a nervous condition.  The medical officer determined that it was situational.  The Veteran reported that her boyfriend accused her of unfaithfulness and in despondency she slashed her wrists with a razor blade, but only made superficial abrasions.  The evening following said treatment, the Veteran attempted suicide by ingesting the contents of an aspirin bottle and about 20 Gantrisin tablets.  She sought treatment the next morning and her stomach was immediately washed out.  The Veteran was referred for psychiatric treatment and diagnosed with emotional instability reaction.  A July 1963 service treatment record shows that the Veteran was admitted to the hospital following ingestion of an overdose of aspirin.  She was previously seen for a psychiatric evaluation in April 1963 following several episodes in which she was creating a disturbance while intoxicated and drunk and disorderly conduct.  The Veteran had described herself as nervous for a very long time.  At the time of the admission in July 1963 the Veteran denied suicidal intent, but gave no explanation for her acts.  She did not want any psychiatric help.  The Veteran expressed dissatisfaction with her present circumstances.  She denied any disciplinary difficulties prior to service.  She was diagnosed with emotionally unstable personality and the physician recommended that she be discharged due to inability to adapt to military life.  The October 1963 separation examination reveals that the Veteran's psychiatric evaluation was normal.  

The Board notes that the contemporaneous medical evidence around the time the Veteran attempted to commit suicide or self-harm does not indicate that it was a result of harassment, sexual assault and/or attempted rape.  Nonetheless, this evidence combined with the disciplinary actions in service, the Veteran's lay statements, her sister's lay statements of behavior and personality changes and letters from the Veteran's family and friend near the time of discharge support the Veteran's assertion of the alleged in-service stressors.  Specifically, the Veteran contends that the last suicide attempt was in an effort to get out of service and away from the harassment.  The Veteran's sister testified at the June 2002 Board hearing that when the Veteran returned from service her personality and behavior was different and she was withdrawn and nervous.  Hearing transcript at 25-26.  She would bottle up her emotions and then "explode."  She had become mean and it was difficult for her sister to be around her.  The Veteran's sister also testified that the Veteran had not dated for at least 20 years.  The Veteran's ex-husband, to whom she was married to for five years in the late 1960's to early 1970's, provided a lay statement in January 1998 that the Veteran was very hard to get close to even after five years of marriage and he attributed this to the incidents in service, as well as, the post service rape.  He asserted that their relationship was off and on throughout their marriage.  A letter from the Veteran's friend in October 1963 commiserates with the Veteran regarding being talked about and she advised the Veteran not to be ashamed of anything.  The Veteran clarified that this letter was in reference to the rumors spread about her and the harassment she experienced during service.  A letter from the Veteran's sister in April 1964 notes the difficulty the Veteran had in service and referenced the Veteran being "framed."  The Veteran asserted that the statement regarding being framed was in reference to the incident of the attempted rape, where the service member then told everyone that they had been intimate.  She explained that she felt embarrassed and humiliated.  In considering all of the evidence of record together, the Board finds credible supporting evidence that it is at least as likely as not that the Veteran experienced sexual trauma during service. 

Based on the foregoing, the Board finds that the Veteran has presented sufficient supporting evidence to place the record in relative equipoise as to whether her in-service sexual trauma occurred.  Accordingly, the Board resolves all reasonable doubt in favor of the Veteran by finding that her PTSD and depressive disorder are in part a result of the sexual trauma during service.  38 U.S.C.A. § 5107(b).  Accordingly, the service connection claim for PTSD and a depressive disorder are warranted. 


ORDER

New and material evidence having been received; the claim of entitlement to service connection for PTSD is reopened.

Entitlement to service connection for PTSD and depressive disorder is granted.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


